EXHIBIT 10.19
AGREEMENT AND RELEASE
This Agreement and Release (this "AGREEMENT") is between Stephanie C.
Hildebrandt ("EMPLOYEE") and Enterprise Products Company ("COMPANY").
WITNESSETH
Whereas, EMPLOYEE is employed by COMPANY.


Whereas, EMPLOYEE's employment with COMPANY is terminated effective December 31,
2014.


Whereas, EMPLOYEE and COMPANY desire to resolve any and all disputes about
EMPLOYEE's employment with COMPANY.


Whereas, EMPLOYEE, during her employment had access to trade secrets and/or
proprietary and confidential information belonging to COMPANY and COMPANY's
affiliates.


Whereas, EMPLOYEE and COMPANY desire to clarify EMPLOYEE's obligations with
respect to any trade secrets and/or proprietary and confidential information
acquired during EMPLOYEE's employment.


Whereas, EMPLOYEE and COMPANY desire to avoid the expense, delay and uncertainty
attendant to any claims that may arise from EMPLOYEE's employment with COMPANY,
as well as any claims that may arise from the disclosure of any trade secrets
and/or proprietary and confidential information that EMPLOYEE acquired during
her employment with COMPANY.


Whereas, EMPLOYEE desires to release any claims or causes of action EMPLOYEE may
have arising from EMPLOYEE's employment with COMPANY.


Now, therefore, for and in consideration of the mutual covenants and promises
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, EMPLOYEE and COMPANY
hereby agree:


Section 1.            Severance and Other Payments. COMPANY, in exchange for the
promises of EMPLOYEE contained below, agrees as follows:


A.            COMPANY agrees to pay EMPLOYEE the lump sum amount of four million
dollars and no cents ($4,000,000.00), less applicable legal standard deductions
and less deductions or offsets for any and all loans and/or advances made by
COMPANY or any COMPANY AFFILIATE to, or on behalf of, EMPLOYEE (which deductions
or offsets EMPLOYEE hereby expressly agrees to and acknowledges), within seven
(7) days after the expiration of the EMPLOYEE's revocation option in Section
5(C) below; and
1

--------------------------------------------------------------------------------

B.            EMPLOYEE may be eligible for up to eighteen (18) months of COBRA
coverage following EMPLOYEE's termination of employment.  If at the time of
EMPLOYEE's termination of employment, EMPLOYEE is enrolled in COMPANY's medical
plan coverage as an active employee and EMPLOYEE exercises health coverage
continuation rights under COBRA following termination of employment, EMPLOYEE's
COBRA premium will be paid for in full by COMPANY until the earliest of: (i) the
expiration of the first twelve (12) full calendar months immediately following
EMPLOYEE's termination of employment; or (ii) the date EMPLOYEE obtains
subsequent employment and becomes eligible for medical benefits coverage to
employees of the new employer.  After the expiration of the foregoing applicable
period, EMPLOYEE will be responsible for the full cost of any health coverage.


C.            EMPLOYEE acknowledges and agrees that payment of the foregoing
amounts are, and shall be deemed to be, in full and complete satisfaction of any
and all obligations, if any, of COMPANY and/or a COMPANY AFFILIATE to EMPLOYEE
in respect of her employment with COMPANY and/or any of its affiliates or
otherwise.  For purposes of this AGREEMENT, the term "COMPANY AFFILIATE" means
(i) EPCO Holdings, Inc., (ii) Enterprise Products OLPGP, Inc., (iii) Enterprise
Products Partners L.P. ("EPD"), (iv) Enterprise Products Holdings LLC, (v)
Enterprise Products Operating LLC, (vi) the respective subsidiaries or
affiliates of any of the foregoing entities, (vii) any other entity (A) which is
controlled, directly or indirectly, individually, collectively or in any
combination, by the Company or any of the foregoing entities or (B) in which any
of the Company or any of the foregoing entities has a direct or indirect
ownership interest, (viii) any other entity (a) which is controlled, directly or
indirectly, by the Estate of Dan L. Duncan, Deceased, his spouse, his
descendants or any trusts (including voting trusts) for any of their respective
benefit, individually, collectively or in any combination, or (b) in which any
of them has a direct or indirect ownership interest and (ix) any predecessors,
subsidiaries, related entities, officers, directors, shareholders, parent
companies, agents, attorneys, employees, successors, or assigns of any of the
foregoing.


Section 2.              Prior Rights and Obligations. Except as otherwise
provided for in this AGREEMENT, this AGREEMENT extinguishes all rights, if any,
which EMPLOYEE may have, contractual or otherwise, relating to her employment
with, or resignation from, COMPANY.


Section 3.            Termination Date.  EMPLOYEE's last day of employment with
COMPANY and/or any COMPANY AFFILIATE is December 31, 2014.  EMPLOYEE agrees that
the effective date of such termination is December 31, 2014.  


Section 4.              Release.
A.            Release and Waiver:  EMPLOYEE hereby agrees to release COMPANY and
all COMPANY AFFILIATEs from all claims or demands EMPLOYEE has, may have, or may
have had based on or in any way related to EMPLOYEE's employment with COMPANY or
any COMPANY AFFILIATE, the termination of that employment, or based on any
previous act or omission by or on behalf of COMPANY or any COMPANY AFFILIATE. 
EMPLOYEE further agrees to waive any right EMPLOYEE may have with respect to the
claims or demands from which COMPANY or any COMPANY AFFILIATE is herewith
released.  This release and waiver includes any rights or claims EMPLOYEE may
have under, but not limited to, the Age
2

--------------------------------------------------------------------------------

Discrimination in Employment Act (ADEA) and the Older Worker Benefit Protection
Act (OWBPA), which prohibits age discrimination in employment; Title VII of the
Civil Rights Acts of 1964, as amended, which prohibits discrimination in
employment based on race, color, national origin, religion or sex (including
claims of sexual harassment); 42 U.S.C. §1981, which prohibits race
discrimination; claims under the Family and Medical Leave Act; the federal and
Texas Equal Pay Acts, which prohibit paying men and women unequal pay for equal
work; the Rehabilitation Act of 1973 and the Americans with Disabilities Act,
which prohibit discrimination on the basis of handicap or disability; the
Employee Retirement Income Security Act; claims for discrimination under the
Texas Commission on Human Rights Act as codified in the Texas Labor Code; claims
for discrimination or retaliation under the Texas Workers' Compensation Act; or
any other federal, state or local laws or regulations prohibiting employment
discrimination, retaliation or harassment.  This release and waiver also
includes any claims for wrongful discharge, whether based on claimed violations
of statutes, regulations or public policy, or based on claims in contract or
tort.  This release and waiver also includes any claims that EMPLOYEE suffered
any harm by or through the actions or omissions of COMPANY or any COMPANY
AFFILIATE, including, but not limited to, negligence claims and any other tort
or contract claims.


B.            Scope of Release/Non-release of Future Claims based on subsequent
acts or omissions: The release and waiver, to which EMPLOYEE voluntarily agrees,
covers all claims or demands based on any facts or events, whether known or
unknown by EMPLOYEE, that occurred on or before December 31, 2014.  EMPLOYEE
fully understands that if any of the facts or circumstances on which EMPLOYEE
premises EMPLOYEE's execution of this release and waiver be found, suspected or
claimed hereafter to be other than or different from the facts and circumstances
now believed by EMPLOYEE to be true, EMPLOYEE nonetheless expressly accepts and
assumes the risk of such possible differences in fact or circumstances and
agrees that this release and waiver shall be and remain effective
notwithstanding any such difference in any such fact or circumstances.  COMPANY
acknowledges that EMPLOYEE has not released any rights or claims that EMPLOYEE
may have under the Age Discrimination in Employment Act that arise after the
date this release and waiver is executed.


C.            No Future Lawsuits, Complaints, or Claims:  EMPLOYEE hereby waives
EMPLOYEE's right to file any charge or complaint against COMPANY or any COMPANY
AFFILIATE arising out of EMPLOYEE's employment with or separation from
employment before any federal, state or local court or any federal, state or
local administrative agency, except where such waivers are prohibited by law. 
This Agreement, however, does not prevent EMPLOYEE from filing a timely charge
with the EEOC (or with any other agency with similar provisions or regulations
concerning the regulation of releases between private parties) concerning claims
of discrimination, including a challenge to the validity of the waiver contained
in this Agreement; although EMPLOYEE hereby waives EMPLOYEE's right to recover
any damages or other relief in any claim or suit brought by or through the EEOC
or any other federal, state, or local agency on her behalf.  EMPLOYEE
acknowledges that EMPLOYEE has no pending workers' compensation claims and that
this Agreement is not related in any way to any claim for workers' compensation
benefits.  EMPLOYEE further acknowledges that EMPLOYEE has no basis for such a
claim.


3

--------------------------------------------------------------------------------

Section 5.              ADEA Rights.  EMPLOYEE further acknowledges that:
 
A.      EMPLOYEE has been advised in writing by virtue of this AGREEMENT that
she has the right to seek legal counsel before signing this AGREEMENT;


B.      EMPLOYEE has been given twenty-one (21) days after the effective date
hereof within which to consider the waivers included in this AGREEMENT.  The 
EMPLOYEE may knowingly and voluntarily waive the remainder of the twenty-one
(21) day consideration period, if any, following the date the Employee signed
AGREEMENT below.  EMPLOYEE acknowledges she has not been asked by COMPANY to
shorten the time period for consideration of whether to sign this AGREEMENT and
the that COMPANY has not threatened to withdraw or alter the benefits due
EMPLOYEE prior to the expiration of the twenty-one (21) day period, nor has the
COMPANY provided different terms to EMPLOYEE if EMPLOYEE chooses to sign the
AGREEMENT prior to the expiration of the twenty-one (21) day consideration
period.  EMPLOYEE understands that having waived some portion of the twenty-one
(21) day consideration period may allow the COMPANY to expedite the processing
of benefits provided to EMPLOYEE in exchange for signing the AGREEMENT. 
EMPLOYEE further agrees that changes, whether material or immaterial, do not
restart the running of the twenty-one (21) day period;


C.      EMPLOYEE has seven (7) days after signing this AGREEMENT to revoke it. 
This AGREEMENT will not become effective or enforceable until the revocation
period has expired.  Any notice of revocation of the AGREEMENT is effective only
if given to Gary P. Smith, Senior Vice President, Human Resources (at the
delivery address of COMPANY set forth in Section 15 below), in writing by the
close of business at 5:00 p.m. on the seventh (7th) day after the signing of
this AGREEMENT; and


D.      EMPLOYEE agrees that she is receiving, pursuant to this AGREEMENT,
consideration that is in addition to any that she may be entitled to pursuant to
her at will employment with COMPANY and/or its affiliates.
 
Section 6.            Proprietary and Confidential Information. EMPLOYEE agrees
and acknowledges that, because of her employment with COMPANY, she has acquired
information regarding COMPANY's and/or COMPANY AFFILIATEs' trade secrets and/or
proprietary and confidential information related to COMPANY's and/or COMPANY
AFFILIATEs' past, present or anticipated business (collectively "Confidential
Information").  EMPLOYEE will take all steps and precautions to insure that the
COMPANY's and/or COMPANY AFFILIATEs' Confidential Information is kept secret and
confidential for the sole use and benefit of COMPANY.  EMPLOYEE will follow
COMPANY's instructions regarding handling of Confidential Information.
Therefore, except as may be required by law, EMPLOYEE acknowledges that EMPLOYEE
will not, at any time, disclose to others, permit to be disclosed, use, permit
to be used, copy or permit to be copied, any Confidential Information acquired
during her employment with COMPANY unless such Confidential Information has
ceased to be confidential other than through an action or inaction of EMPLOYEE
in violation of this paragraph. EMPLOYEE agrees that in the event of an actual
or threatened breach by EMPLOYEE of the provisions of this paragraph, COMPANY
shall be entitled to inform all
4

--------------------------------------------------------------------------------

potential or new employers of this AGREEMENT.


Section 7.               Other Post-Termination Restrictions.
Non-solicitation of Employees.  For at least twelve (12) months after December
31, 2014, EMPLOYEE agrees not to solicit or induce, either directly or
indirectly, any employee of the COMPANY or any COMPANY AFFILIATE to cease
employment with the COMPANY or any COMPANY AFFILIATE and will not assist any
other person or entity in such a solicitation. EMPLOYEE and COMPANY agree that
employees of the COMPANY or any COMPANY AFFILIATE may respond to open
advertisements of employment with a future employer of EMPLOYEE without
inducement from the EMPLOYEE.  Such voluntary actions by employees of the
COMPANY or any COMPANY AFFILIATE do not violate this non-solicitation provision.


Section 8.               Amendments.  This AGREEMENT may only be amended in
writing signed by EMPLOYEE and an authorized officer of the COMPANY.


Section 9.               Confidentiality.  EMPLOYEE agrees that she or any
persons acting on her behalf will not, directly or indirectly, speak about,
disclose or in any way, shape or form, communicate to anyone, except as
permitted in this Section, the terms of this AGREEMENT or the consideration
received from the COMPANY.  EMPLOYEE agrees that the above described information
may be disclosed only as follows:
 
A.            to the extent as may be required by law to support the filing of
EMPLOYEE's income tax returns;
B.
      to the extent as may be compelled by legal process;

C.            to the extent necessary to EMPLOYEE's legal or financial advisors,
but only after such person to whom the disclosure is to be made agrees to
maintain the confidentiality of such information and to refrain from making
further disclosures or use of such information; or
 
D.            to the extent necessary to enforce or comply with this AGREEMENT.


Section 10.        Non-disparagement.  EMPLOYEE agrees that she will not
disparage, criticize, condemn or impugn the business or personal reputation or
character of  COMPANY or any COMPANY AFFILATE, or any of the actions which are,
have been or may be taken by the COMPANY with respect to or based upon matters,
events, facts or circumstances arising or occurring prior to the date of
execution of this AGREEMENT.  Inquiries by a potential employer to COMPANY or
any COMPANY AFFILIATE shall be met with advice of the dates of EMPLOYEE's
employment, her job title and functions in factually accurate terms.  Neither
COMPANY nor any COMPANY AFFILIATE shall have any obligation to respond to any
inquiries from prospective employers unless they are made in writing and
addressed specifically to COMPANY and in response to such inquiries shall not be
obligated to provide any information other than to confirm dates of employment
and job title.  COMPANY shall not make any unfavorable or unflattering
statements in public about EMPLOYEE.  COMPANY agrees that it will not disparage,
criticize, condemn or impugn the business or personal reputation or character of
EMPLOYEE.


5

--------------------------------------------------------------------------------



Section 11.         Cooperation.  EMPLOYEE shall cooperate with COMPANY and any
COMPANY AFFILIATEs to the extent reasonably required by COMPANY or such COMPANY
AFFILIATEs in all matters relating to the winding up of her pending work on
behalf of COMPANY or such COMPANY AFFILIATEs, the orderly transfer of any such
pending work and any litigation matters related to her work on behalf of the
COMPANY or COMPANY AFFILIATEs.  COMPANY hereby agrees to indemnify EMPLOYEE in
connection with all such lawful actions which EMPLOYEE shall take after the
effective date hereof in performing such cooperation requested by COMPANY or
such COMPANY AFFILIATEs.  EMPLOYEE agrees to immediately notify COMPANY, if she
is served with legal process to compel her to disclose any information related
to her employment with COMPANY or one or more COMPANY AFFILIATEs, unless
prohibited to do so by law.

 
Section 12.           Documents.  EMPLOYEE agrees to deliver at the termination
of employment all correspondence, memoranda, notes, records, data, or
information, analysis, or other documents and all copies thereof, including
information in electronic form, which are related in any manner to the past,
present or anticipated business of  COMPANY or any COMPANY AFFILIATEs.


Section 13.            Forfeiture of Unvested Grants or Awards of Phantom Units,
Restricted Units, Options, Profits Interests and any Other Interests Under
Long-Term Incentive Plans.  EMPLOYEE acknowledges and agrees that, pursuant to,
and consistent with, the terms of (i) any  grant, grants, award or awards to
EMPLOYEE by COMPANY or any COMPANY AFFILIATEs of (a) restricted or phantom
Common Units of Enterprise Products Partners L.P. ("EPD"), (b) options to
acquire Common Units of EPD, and/or (c) any other interests under any of the
long-term incentive plans listed on Exhibit A attached hereto, are automatically
forfeited as of such effective date of termination and EMPLOYEE has, and shall
have, no rights or interests therein, except to the extent that such restricted
or phantom Common Units, options, other interests have vested as of the
effective date of termination provided in Section 3 of this AGREEMENT.


Section 14.           Enforcement of Agreement and Release.  Should any
provisions of this AGREEMENT be held to be invalid or wholly or partially
unenforceable, such holdings shall not invalidate or void the remainder of this
AGREEMENT.  Portions held to be invalid or unenforceable shall be revised and
reduced in scope as to be valid and enforceable, or if such is not possible,
then such portion shall be deemed to have been wholly excluded with the same
force and effect as if they had never been included herein.


Section 15.             Notices.  Any notice, request, demand, waiver or consent
required or permitted hereunder shall be in writing and shall be given (i) by
prepaid registered or certified mail, with return receipt requested, addressed
as follows or (ii) personally delivered at the following address:
For COMPANY:
Enterprise Products Company


If by mail:
Post Office Box 4735
Houston, Texas 77210-4735


6

--------------------------------------------------------------------------------

If by delivery:
1100 Louisiana Street, Suite 1000
Houston, Texas 77002-5227


Attn: Gary P. Smith
          Senior Vice President, Human Resources


For EMPLOYEE:
Stephanie C. Hildebrandt
631 Knipp Road
Houston, Texas 77024
The date of any such notice and of such service thereof shall be deemed to be
the date of mailing.  Each party may change its address for the purpose of
notice by giving notice to the other in writing.


Section 16.           Choice of Law.  It is agreed that the laws of Texas shall
govern this AGREEMENT and venue shall be proper solely in Houston, Harris
County, Texas.


Section 17.            Remedies.  The Parties agree that, because damages at law
for any breach or nonperformance of this AGREEMENT by EMPLOYEE, while
recoverable, will be irreparable and inadequate, this AGREEMENT may be enforced
in equity by specific performance, injunction, or otherwise.  Should any
provisions of this AGREEMENT be held to be invalid, such holdings shall not
invalidate or void the remainder of this AGREEMENT.  EMPLOYEE shall be entitled
to enforce her rights and COMPANY's obligations under this Agreement by any and
all applicable actions at law or equity.  In addition to other remedies
available to it, COMPANY shall be entitled to petition an appropriate court for
temporary restraining orders and temporary and permanent injunctions without the
necessity of proving actual damages to prevent a breach or contemplate a breach
by EMPLOYEE of any provision of this Agreement since COMPANY will have no
adequate remedy at law.  The amount for the bond to be posted if an injunction
is sought by COMPANY shall be $1,000.00 (One Thousand and no/100 Dollars). 
COMPANY shall also be entitled to recover its costs and attorneys' fees incurred
in enforcing this Agreement.
IN WITNESS WHEREOF THE PARTIES HAVE EXECUTED THIS AGREEMENT AND RELEASE
EFFECTIVE AS OF 12/31/2014  .
By.__/s/ Stephanie C. Hildebrandt_______________________________
12/30/2014_______

Stephanie C. Hildebrandt Date



7

--------------------------------------------------------------------------------

Enterprise Products Company
By:/s/ Gary P.
Smith                                                                                                                                01/06/2015_______
Gary P.
Smith                                                                                                           
           Date
Senior Vice President


8

--------------------------------------------------------------------------------

Exhibit A


Long-Term Incentive Plans


 
A. Long-Term Incentive Plans
 
 
Enterprise Products 1998 Long-Term Incentive Plan
Amended and Restated as of February 23, 2010
2008 Enterprise Products Long-Term Incentive Plan
Amended and Restated as of February 23, 2010





9

--------------------------------------------------------------------------------